

Exhibit 10.3
COMPOSITE AMEDISYS, INC.
2008 OMNIBUS INCENTIVE COMPENSATION PLAN
(Inclusive of Plan amendments dated June 7, 2012, October 25, 2012, April 23,
2015, January 20, 2017, February 22, 2017, September 25, 2018 and the full text
of the Plan)
1.PURPOSE. The purpose of the Amedisys, Inc. 2008 Omnibus Incentive Compensation
Plan (the “Plan”) is to promote the interests of Amedisys, Inc., a Delaware
corporation (the “Company”) and its stockholders by (i) attracting and retaining
key officers, employees, and directors of, and consultants to, the Company and
its Subsidiaries and Affiliates; (ii) motivating such individuals by means of
performance-related incentives to achieve long-range performance goals;
(iii) enabling such individuals to participate in the long-term growth and
financial success of the Company; (iv) encouraging ownership of stock in the
Company by such individuals; and (v) linking their compensation to the long-term
interests of the Company and its stockholders. Toward this objective, the
Committee may grant stock options, SAR, Stock Awards, cash bonuses and other
incentive awards to Employees of the Company and its Subsidiaries and Affiliates
on the terms and subject to the conditions set forth in the Plan. In addition,
this Plan is intended to enable the Company to effectively attract, retain and
reward Outside Directors by providing for grants of Outside Director Awards to
Outside Directors. No Award under this Plan (or modification thereof) shall
provide for deferral of compensation that does not comply with Section 409A of
the Code unless the Committee, at the time of grant, specifically provides that
the Award is not intended to comply with Section 409A of the Code.
Notwithstanding any provision of this Plan to the contrary, if one or more of
the payments or benefits received or to be received by a Participant pursuant to
an Award would cause the Participant to incur any additional tax or interest
under Section 409A of the Code, the Committee may reform such provision to
maintain to the maximum extent practicable the original intent of the applicable
provision without violating the provisions of Section 409A of the Code.
2.    DEFINITIONS.
2.1    “Affiliate” means any entity (other than the Company and any Subsidiary)
that is designated by the Board as a participating employer under the Plan,
provided that the Company directly or indirectly owns at least 20% of the
combined voting power of all classes of stock of that entity or at least 20% of
the ownership interests in that entity.
2.2    “Alternative Award” has the meaning assigned to such term in Section 22,
herein.
2.3    “Award” means any form of Option, SAR, Stock Award, Restricted Share
Unit, cash bonus or other incentive award granted under the Plan, whether
singly, in combination, or in tandem, to a Participant by the Committee pursuant
to terms, conditions, restrictions and limitations, if any, as the Committee may
establish by the Award Notice or otherwise.
2.4    “Award Notice” means a written notice from the Company to a Participant
that establishes the terms, conditions, restrictions, and limitations applicable
to an Award in addition to those established by the Plan and by the Committee’s
exercise of its administrative powers. In the event of a conflict between the
terms of the Plan and any Award Notice, the terms of the Plan shall prevail. The
Committee shall, subject to applicable law, determine the date an Award is
deemed to be granted. The Committee or, except to the extent prohibited under
applicable law, its delegate(s) may establish the terms of agreements or other
documents evidencing Awards under this Plan and may, but need not, require as a
condition to any such agreement’s or document’s effectiveness that such
agreement or document be executed by the Participant, including by electronic
signature or other electronic indication of acceptance, and that such
Participant agree to such further terms and conditions as specified in such
agreement or document.
2.5    “Board” means the Board of Directors of the Company.
2.6    “Cause” means, when used in connection with the termination of a
Participant’s Employment, (i) if the Participant has an effective employment
agreement with the Company or any Subsidiary or Affiliate as of the date an
Award is granted, the definition used in such employment agreement as of such
date, or (ii) if the Participant does not have an effective employment agreement
with the Company or any Subsidiary or Affiliate as of the date an Award is
granted, unless otherwise provided in the Participant’s Award Notice, matters
which, in the judgment of the Committee, constitute any one or more of the
following: (i) default or breach of any of the provisions of any agreement that
the Participant may have with the Company or any Affiliate or Subsidiary;
(ii) actions constituting fraud, abuse, dishonesty, embezzlement, destruction or
theft of Company property, or breach of the duty of loyalty owned by the
Participant to the Company; (iii) violation of any applicable laws, rules or
regulations (including, without limitation, all Medicare and other health care
laws, rules and regulations pertaining to the provision of home health care,
hospice or any other services provided by the Company); (iv) furnishing
materially false, inaccurate, misleading or incomplete information to the
Company; (v) actions constituting a material breach of the Company’s Code of
Ethical Business Conduct, the Company’s employee handbook or any other Company
policy; (vi) willful failure to follow reasonable and lawful directives of the
Participant’s supervisor, or any of the Company’s senior executive officers,
which are consistent with the Participant’s job responsibilities and
performance; or (vii) failure to satisfy the requirements of the Participant’s
job, regardless whether or not such failure is willful, including the failure to
satisfy the objectives of any action plan or performance improvement plan that
the Participant may be under. Any determination of Cause for purposes of the
Plan or any Award shall be made by the Committee in its sole discretion. Any
such determination shall be final and binding on a Participant.
2.7    “Change In Control” means the happening of any of the following:
(a)    any person or entity, including a “group” as defined in Section 13(d)(3)
of the Exchange Act, other than the Company or a wholly-owned Subsidiary, or any
employee benefit plan of the Company or any Subsidiary, becomes the beneficial
owner of the Company’s securities having 50% or more of the combined voting
power of the then outstanding securities of the Company that may be cast for the
election of directors of the Company (other than as a result of an issuance of
securities initiated by the Company in the ordinary course of business); or
(b)    as the result of, or in connection with, any cash tender or exchange
offer, merger or other business combination, sales of assets or contested
election, or any combination of the foregoing transactions, after the
transaction less than a majority of the combined voting power of the then
outstanding securities of the Company, or any successor corporation or
cooperative or entity, entitled to vote generally in the election of the
directors of the Company, or other successor corporation or other entity, are
held in the aggregate by the holders of the Company’s securities who immediately
prior to the transaction had been entitled to vote generally in the election of
directors of the Company; or
(c)    during any period of 2 consecutive years, individuals who at the
beginning of the period constitute the Board cease for any reason to constitute
at least a majority of the Board, unless the election, or the nomination for
election by the Company’s stockholders, of each director of the Company first
elected during the relevant 2-year period was approved by a vote of at least 2/3
of the directors of the Company then still in office who were directors of the
Company at the beginning of that period.
2.8    “Change In Control Price” means the closing price (or, if the shares are
not traded on an exchange, the last sale price or closing “asked” price) per
share paid for the purchase of Common Stock in a national securities market on
the date the Change In Control occurs.
2.9    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
2.10    “Committee” means the Compensation Committee of the Board, or any other
committee designated by the Board, authorized to administer the Plan under
Section 3 of this Plan. The Committee shall consist of not less than 2 members
who shall be appointed by, and shall serve at the pleasure of, the Board. The
directors appointed to serve on the Committee shall be: (i) “independent” within
the meaning of the listing standards of any securities exchange or automated
quotation system upon which the Common Stock is listed or quoted;
(ii) “non-employee directors” (within the meaning of Rule 16b-3 under the
Exchange Act); and (iii) “outside directors” (within the meaning of Code
Section 162(m) and its related regulations). However, the mere fact that a
Committee member fails to qualify under any of the foregoing requirements shall
not invalidate any Award made by the Committee if the Award is otherwise validly
made under the Plan.
2.11    “Common Stock” means the $0.001 par value common stock of the Company.
2.12    “Company” means Amedisys, Inc. or any successor.
2.13    “Consultant” shall mean any consultant to the Company or its
Subsidiaries or Affiliates.
2.14    “Covered Employee” means an individual who is, with respect to the
Company, an individual defined in Code Section 162(m)(3).
2.15    “Director” means an individual who is a member of the Board.
2.16    “Disability” has the same meaning as provided in the long-term
disability plan or policy maintained by the Company or if applicable, most
recently maintained, by the Company or if applicable, a Subsidiary or Affiliate,
for the Participant, whether or not that Participant actually receives
disability benefits under the plan or policy. If no long-term disability plan or
policy was ever maintained on behalf of Participant or if the determination of
Disability relates to an Incentive Stock Option, Disability means Permanent and
Total Disability as defined in Section 22(e)(3) of the Code. In a dispute, the
determination whether a Participant has suffered a Disability will be made by
the Committee and may be supported by the advice of a physician competent in the
area to which that Disability relates.
2.17    “Effective Date” is defined in Section 6.
2.18    “Employee” means an employee or prospective employee of the Company, a
Subsidiary or an Affiliate.
2.19    “Employment” means, except as otherwise required by Section 409A of the
Code, employment with the Company or any Affiliate or Subsidiary, and shall
include the provision of services as an Outside Director or Consultant for the
Company or any Affiliate or Subsidiary. A Participant’s Employment shall
terminate on the date the Participant is no longer employed by an entity that is
at least one of (i) the Company, (ii) an Affiliate or (iii) a Subsidiary as of
such date. “Employed” shall have a correlative meaning.
2.20    “Exchange Act” means the Securities and Exchange Act of 1934, as amended
from time to time.
2.21    “Exercise Price” means the purchase price payable to purchase one Share
upon the exercise of an Option or the price by which the value of a SAR shall be
determined upon exercise, pursuant to Section 2.35.
2.22    “Fair Market Value” with respect to the Common Stock, as of any given
date, unless otherwise determined by the Committee in good faith, means the
reported closing sale price of a share of Common Stock on the automated
quotation system or other market or exchange that is the principal trading
market for the Common Stock, or if no sale of a share of Common Stock is so
reported on that date, the fair market value of a share of Common Stock as
determined by the Committee in good faith.
2.23    “Good Reason” shall mean:    
(a)    If a Participant is a party to an employment agreement with the Company
and such agreement provides for a definition of Good Reason, the definition
contained in such agreement; or
(b)    If a Participant is a “Covered Executive” as defined in the Amedisys
Holding, L.L.C. Severance Plan for Key Employees (the “Key Executive Severance
Plan”), the definition of Good Reason contained in the Key Executive Severance
Plan; or
(c)    If no such employment agreement exists or if such agreement does not
define Good Reason, and the Participant is not a “Covered Executive” under the
Key Executive Severance Plan, the occurrence of one or more of the following
without the Participant's express written consent: (i) Participant suffers a
material diminution in authority, responsibilities, or duties; or (ii)
Participant suffers a material reduction in base salary other than in connection
with a proportionate reduction in the base salaries of all similarly situated
senior officer-level employees.
2.24    “Immediate Family” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, and includes
adoptive relationships.
2.25    “Incentive Stock Option” means an option to purchase Common Stock from
the Company that is granted under Section 8 of the Plan and that is intended to
meet the requirements of Section 422 of the Code or any successor provision
thereto. To the extent the aggregate Fair Market Value (determined at the time
the Incentive Stock Option is granted) of the Common Stock with respect to which
all Incentive Stock Options are exercisable for the first time by an Employee
during any calendar year (under all plans described in subsection (d) of
Section 422 of the Code of the Employee’s employer corporation and its parent
and Subsidiaries) exceeds $100,000, such Options shall be treated as
Non-Qualified Stock Options.
2.26    “Non-Qualified Stock Option” shall mean an option to purchase Common
Stock from the Company that is granted under Section 8 or 23 of the Plan and is
not intended to be an Incentive Stock Option.
2.27    “Option” means an Incentive Stock Option or a Non-Qualified Stock
Option.
2.28    “Outside Director” means a member of the Board who is not an officer or
employee of the Company or any Subsidiary or Affiliate of the Company.
2.29    “Outside Director Award” means either a Director Option or a Director
Stock Award or combination thereof awarded to an Outside Director under
Section 23.
2.30    “Participant” means any individual to whom an Award has been granted by
the Committee under this Plan.
2.31    “Qualified Performance-Based Award” means (i) any Option or SAR granted
under the Plan, or (ii) any other Award that is intended to qualify for the
Section 162(m) Exemption and is made subject to performance goals based on
Qualified Performance Measures as set forth in Section 12.
2.32    “Qualified Performance Measures” means one or more of the performance
measures listed in Section 12.2 upon which performance goals for certain
Qualified Performance-Based Awards may be established by the Committee.
2.33    “Qualifying Event” means, with respect to a Participant, (i) a
termination of such Participant’s Employment by the Company (and all
then-Affiliates or Subsidiaries) without Cause following a Change in Control of
the Company, (ii) a termination of such Participant’s Employment by the
Participant for Good Reason following a Change in Control of the Company, or
(iii) a relocation of the Participant’s principal place of employment by more
than 50 miles. It is understood that a Participant shall not have a Qualifying
Event pursuant to clause (i) above by virtue of ceasing to be Employed by an
entity or its subsidiaries undergoing a Change in Control where, following such
Change in Control, the Participant remains employed by an entity that is at
least one of (i) the Company or (ii) any entity that was an Affiliate or
Subsidiary undergoing a Change in Control immediately prior to such Change in
Control. Notwithstanding the foregoing, payments on account of a Participant’s
Qualifying Event that constitute “deferred compensation” within the meaning of
Section 409A of the Code shall not commence unless and until the Participant has
also incurred a “separation from service” within the meaning of Code Section
409A.
2.34    “Restricted Share Unit” means a bookkeeping entry used by the Company to
record and account for the grant of an Award of restricted Common Stocks under
Section 10 of the Plan until the Award is paid, canceled, forfeited or
terminated, as the case may be.
2.35    “SAR” is an Award that shall entitle the recipient to receive, with
respect to each share of Common Stock encompassed by the exercise of the SAR, a
payment equal to the excess of the Fair Market Value on the date of exercise
over the Fair Market Value on the date of grant.
2.36    “Section 162(m)” means Section 162(m) of the Code and the regulations
promulgated thereunder and any successor provision thereto as in effect from
time to time.
2.37    “Section 162(m) Cash Maximum” means $5 million.
2.38    “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) that is set forth in
Section 162(m)(4)(C) of the Code or any successor provision thereto.
2.39    “Section 16” means Section 16 of the Exchange Act and the rules
promulgated thereunder and any successor provision thereto as in effect from
time to time.
2.40    “Section 16 Insider” means a Participant who is subject to the reporting
requirements of Section 16 as a result of the Participant’s position with the
Company.
2.41    “Stock Award” means an Award granted pursuant to Section 10 in the form
of shares of Common Stock or restricted shares of Common Stock.
2.42    “Subsidiary” means a corporation or other business entity in which the
Company directly or indirectly has an ownership interest of 50% or more.
3.    ADMINISTRATION. The Plan shall be administered by the Committee. The
Committee shall have the discretionary authority to: (a) interpret the Plan;
(b) establish any rules and regulations it deems necessary for the proper
operation and administration of the Plan; (c) select persons to become
Participants and receive Awards under the Plan; (d) determine the form of an
Award, whether an Option, SAR, Stock Award, cash bonus, or other incentive award
established by the Committee, the number of shares subject to the Award, all the
terms, conditions, restrictions and limitations, if any, of an Award, including
the time and conditions of exercise or vesting, and the terms of any Award
Notice; (e) determine whether Awards should be granted singly, in combination or
in tandem; (f) grant waivers of Plan terms, conditions, restrictions and
limitations; (g) accelerate the vesting, exercise or payment of an Award or the
performance period of an Award in the event of a Participant’s termination of
employment or when that action or actions would be in the best interests of the
Company; (h) establish such other types of Awards, besides those specifically
enumerated in Section 2.3, which the Committee determines are consistent with
the Plan’s purpose; and (i) take all other action it deems necessary or
advisable for the proper operation or administration of the Plan. Subject to
Section 20, the Committee also shall have the authority to grant Awards in
replacement of Awards previously granted under the Plan or any other executive
compensation plan of the Company or a Subsidiary. All determinations of the
Committee shall be made by a majority of its members, and its determinations
shall be final, binding and conclusive on all persons, including the Company and
Participants. The Committee, in its discretion, may delegate its authority and
duties under the Plan to the Chief Executive Officer or to other senior officers
of the Company under conditions and limitations the Committee may establish;
however, only the Committee may select, grant, and establish the terms of Awards
to Section 16 Insiders or Covered Employees, and only the Board shall have the
authority to grant and establish the terms of awards under Section 23.
4.    ELIGIBILITY. Any Employee, Director or Consultant shall be eligible to be
designated a Participant; provided, however, that Non-Employee Directors shall
only be eligible to receive Awards granted consistent with Section 23.
5.    NUMBER OF SHARES AVAILABLE. Subject to adjustment as provided in
Section 16 of the Plan, the maximum number of shares of Common Stock that shall
be available for grant of Awards under the Plan (including incentive stock
options) during its term shall not exceed 5,462,459 shares. Any shares of Common
Stock related to Awards that are settled in cash in lieu of Common Stock shall
be available again for grant under the Plan. Similarly, any shares of Common
Stock related to Awards that terminate by expiration, forfeiture, cancellation
or otherwise without the issuance of the related shares or are exchanged with
the Committee’s permission for Awards not involving Common Stock, shall be
available again for grant under the Plan. Any shares of Common Stock related to
Awards that are cancelled on settlement of options or SARs in payment of the
exercise price thereof and shares of Common Stock withheld to pay taxes shall
not be available again for grant under the Plan. Finally, and notwithstanding
the foregoing and subject to adjustment as provided in Section 16 of the Plan,
the maximum number of shares of Common Stock with respect to which Awards may be
granted under the Plan shall be increased by the number of shares of Common
Stock with respect to which options or other awards were granted under either
the Company’s 1998 Stock Option Plan (the “1998 Plan”) or the Directors Stock
Option Plan (the “Directors Plan”) as of the record date for the meeting of
stockholders to approve this Plan, but which thereafter terminate, expire
unexercised or are settled for cash, forfeited or cancelled without the delivery
of Common Stock under the terms of the 1998 Plan or the Directors Plan (but
excluding shares of Common Stock cancelled on settlement of options or SARs in
payment of the exercise price thereof or shares of Common Stock withheld to pay
taxes); and any such shares shall again be available for grant as Awards under
this Plan. Notwithstanding any provision in the Plan to the contrary, and
subject to adjustment as provided in Section 16 hereof, no Participant may
receive Options, SARs, Stock Awards or Restricted Share Units under the Plan
during any one calendar year under the Plan that, taken together, relate to more
than 500,000 shares of Common Stock. For purposes of this limitation, forfeited,
canceled or repriced shares granted to a Participant in any given calendar year
shall continue to be counted against the maximum number of shares that may be
granted to that Participant in that calendar year. The shares of Common Stock
available for issuance under the Plan may be authorized and unissued shares.
With the exception of Qualified Performance-Based Awards, which are subject to a
minimum one-year vesting period, effective for Awards issued on or after the
Effective Date, no more than 5% of the total number of shares authorized for
delivery under the Plan may be granted as SARs, Stock Awards or Restricted Share
Units which vest within one year after the date of grant. With respect to such
Awards in excess of 5% of the Shares authorized for delivery under the Plan, the
vesting period must exceed one year, with no more than one-third of the shares
becoming vested at the end of each of the twelve-month periods following the
date of grant.
6.    EFFECTIVE DATE; TERM. The Plan originally became effective January 2008,
and was most recently amended by the Committee and the Board effective April 23,
2015 (the “Effective Date”). This Plan shall remain in effect until terminated
by action of the Board.
7.    PARTICIPATION. The Committee shall select, from time to time, Participants
from those Employees and Consultants who, in the opinion of the Committee, can
further the Plan’s purposes. Once a Participant is selected, the Committee shall
determine the type or types of Awards to be made to the Participant and shall
establish in the related Award Notices the terms, conditions, restrictions and
limitations, if any, applicable to the Awards in addition to those set forth in
the Plan and the administrative rules and regulations issued by the Committee.
8.    STOCK OPTIONS.
8.1    Grants. Awards may be granted in the form of Options. Options may be
Incentive Stock Options, other tax-qualified stock options, or Non-Qualified
Stock Options, or a combination of any of those.
8.2    Terms and Conditions of Options. An Option shall be exercisable in whole
or in such installments and at the times determined by the Committee. The
Committee also shall determine the performance or other conditions, if any,
which must be satisfied before all or part of an Option may be exercised. The
price at which Common Stock may be purchased upon exercise of a stock option
shall be established by the Committee, but such price shall not be less than
110% of the Fair Market Value of the Common Stock on the date the Option is
granted in the case of Incentive Stock Options when the Employee to whom the
option is to be granted owns stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or of any of its
Subsidiaries (a “Ten Percent Owner”), and in the case of all Options other than
Incentive Stock Options, not less than 100% of the Fair Market Value of the
Common Stock on the date the Option is granted. Each Option shall expire not
later than 10 years (or, in the case of an Incentive Stock Option granted to a
Ten Percent Owner, not later than 5 years) from its date of grant.
8.3    Restrictions Relating to Incentive Stock Options. Incentive Stock Options
shall, in addition to being subject to all applicable terms, conditions,
restrictions and limitations established by the Committee, comply with
Section 422 of the Code. Accordingly, Incentive Stock Options may only be
granted to Employees who are employees of the Company or a Subsidiary, and the
aggregate market value (determined at the time the option was granted) of the
Common Stock with respect to which Incentive Stock Options are exercisable for
the first time by a Participant during any calendar year (under the Plan or any
other plan of the Company or any of its Subsidiaries) shall not exceed $100,000
(or other limit required by the Code). Except with respect to Ten Percent
Owners, each Incentive Stock Option shall expire not later than 10 years from
its date of grant.
8.4    Additional Terms and Conditions. The Committee may, by way of the Award
Notice or otherwise, establish other terms, conditions, restrictions and
limitations, if any, on any Option, provided they are not inconsistent with the
Plan.
8.5    Exercise. The Committee shall determine the methods by which the Exercise
Price of an Option may be paid, the form of payment, including, without
limitation, cash, shares of Common Stock, or other property (including “cashless
exercise” arrangements, so long as they do not in any way conflict with the
requirements of applicable law), and the methods by which shares of Common Stock
shall be delivered or deemed to be delivered by Participants. If, however,
shares of Common Stock are used to pay the Exercise Price of an Option, those
shares must have been held by the Participant for at least 6 months (or any
shorter or longer period necessary to avoid a charge to the Company’s earnings
for financial reporting purposes).
9.    STOCK APPRECIATION RIGHTS.
9.1    Grants. Awards may be granted in the form of SARs. The SAR may be granted
in tandem with all or a portion of a related Option under the Plan (“Tandem
SARs”), or may be granted separately (“Freestanding SARs”). A Tandem SAR may be
granted either at the time of the grant of the related Option or at any time
thereafter during the term of the Option. In the case of SARs granted in tandem
with Options granted prior to the grant of the SARs, the appreciation in value
is the difference between the option price of the related stock option and the
Fair Market Value of the Common Stock on the date of exercise.
9.2    Terms and Conditions of Tandem SARs. A Tandem SAR shall be exercisable to
the extent, and only to the extent, that the related Option is exercisable, and
the “exercise price” of that SAR (the base from which the value of the SAR is
measured at its exercise) shall be the Exercise Price under the related Option.
If a related Option is exercised as to some or all of the shares of Common Stock
covered by the Award, the related Tandem SAR, if any, shall be canceled
automatically to the extent of the number of shares of Common Stock covered by
the Option exercise. Upon exercise of a Tandem SAR as to some or all of the
shares of Common Stock covered by the Award, the related Option shall be
canceled automatically to the extent of the number of shares of Common Stock
covered by the exercise.
9.3    Terms and Conditions of Freestanding SARs. Freestanding SARs shall be
exercisable in whole or in the installments and at the times determined by the
Committee. Freestanding SARs shall have a term specified by the Committee, in no
event to exceed 10 years. The Exercise Price of a Freestanding SAR shall also be
determined by the Committee; however, that price shall not be less than 100% of
the Fair Market Value on the date of grant of the Freestanding SAR of the number
of shares of Common Stock to which the Freestanding SAR relates. The Committee
also shall determine the Qualified Performance Measures or other conditions, if
any, that must be satisfied before all or part of a Freestanding SAR may be
exercised.
9.4    Deemed Exercise. The Committee may provide that an SAR shall be deemed to
be exercised at the close of business on the scheduled expiration date of the
affected SAR if at that time the SAR by its terms remains exercisable and, if so
exercised, would result in a payment to the holder of the SAR.
9.5    Additional Terms and Conditions. The Committee may, by way of the Award
Notice or otherwise, determine such other terms, conditions, restrictions and
limitations, if any, of any SAR Award, provided they are not inconsistent with
the Plan.
10.    STOCK AWARDS AND RESTRICTED SHARE UNITS.
10.1    Grants. Awards may be granted in the form of Stock Awards and Restricted
Share Units. Stock Awards and Restricted Share Units shall be awarded in such
numbers and at such times during the term of the Plan as the Committee shall
determine. Stock Awards shall be made in actual shares of Common Stock.
10.2    Award Restrictions. Stock Awards and Restricted Share Units shall be
subject to terms, conditions, restrictions, and limitations, if any, the
Committee deems appropriate including, without limitation, restrictions on
transferability and continued Employment of the Participant. The Committee also
shall determine the Qualified Performance Measures or other conditions, if any,
that must be satisfied before all or part of the applicable restrictions lapse.
The Committee may, at its discretion, waive all or any part of the restrictions
applicable to any or all outstanding Stock Awards and Restricted Share Unit
Awards.
10.3    Rights as Stockholder. During the period in which any restricted shares
of Common Stock are subject to restrictions imposed pursuant to Section 10.2,
the Participant to whom restricted shares have been awarded shall generally have
the rights and privileges of a stockholder as to such Common Stock, including
the right to receive dividends and the right to vote such shares, subject to the
following restrictions: (i) the Participant shall not be entitled to delivery of
the stock certificate until the expiration of the restricted period and the
fulfillment of any other restrictive conditions set forth in the Award Notice
with respect to such Common Stock; (ii) none of the Common Stock represented by
the Award may be sold, assigned, transferred, pledged, hypothecated or otherwise
encumbered or disposed of during such restricted period or until after the
fulfillment of any such other restrictive conditions; and (iii) except as
otherwise determined by the Committee at or after grant, all of the shares of
Common Stock subject to the Award shall be forfeited and all rights of the
Participant to such Common Stock shall terminate, without further obligation on
the part of the Company, unless the Participant remains in the continuous
Employment of the Company for the entire restricted period in relation to which
such shares of Common Stock were granted and unless any other restrictive
conditions relating to the restricted Share Award are met. Unless otherwise
provided in the applicable Award Notice, any shares of Common Stock, any other
securities of the Company and any other property (except for cash dividends)
distributed with respect to the Common Stock subject to restricted Share Awards
shall be subject to the same restrictions, terms and conditions as such
restricted Share Award including the right vote such Common Stock. Cash
dividends with respect to the Common Stock subject to a restricted Share Award
shall be currently paid to the Participant.
10.4    Evidence of Award. Subject to Section 10.5, any Stock Award granted
under the Plan shall be evidenced by issuance of a stock certificate or
certificates or, in the discretion of the Committee, through issuance of
instructions to the Company’s transfer agent to issue the shares of Common Stock
subject to the Award in book-entry (uncertificated) form on the books and
records of the transfer agent through the Direct Registration System (“DRS”) or
any successor system. Any Restricted Share Unit shall be evidenced by an Award
Notice that sets forth any other terms, conditions, restrictions and
limitations, if any, established by the Committee with respect to any Restricted
Share Unit Award that are consistent with the terms of the Plan.
10.5    Delivery of Shares and Transfer Restrictions. Upon issuance of a
certificate evidencing a restricted Share Award, such certificate shall be held
by the Company or any custodian appointed by the Company for the account of the
Participant subject to the terms and conditions of the Plan, and shall bear such
a legend setting forth the restrictions imposed thereon as the Committee, in its
discretion, may determine. Unless otherwise provided in the applicable Award
Notice, the grantee shall have all rights of a stockholder with respect to the
Restricted Shares Upon the issuance of a restricted Share Award in book entry
form, the Company’s transfer agent shall be apprised of and shall duly note any
restrictions such as those set forth above that are applicable to the restricted
Share Award.
10.6    Termination of Restrictions. At the end of the restricted period and
provided that any other restrictive conditions of the restricted Share Award are
met, or at such earlier time as otherwise determined by the Committee, all
restrictions set forth in the Award Notice relating to the restricted Share
Award or in the Plan shall lapse as to the restricted shares of Common Stock
subject thereto, and either: (i) a stock certificate for the appropriate number
of shares of Common Stock, free of the restrictions and restricted stock legend,
shall be delivered to the Participant or the Participant’s beneficiary or
estate, as the case may be; or (ii) in the event the Share Award was evidenced
in book entry form, the Company’s transfer agent shall be notified of the lapse
and or termination of the restrictions and to remove all references thereto in
its books and records.
10.7    Payment of Restricted Share Units. Each Restricted Share Unit shall have
a value equal to the Fair Market Value of a share of Common Stock. Restricted
Share Units shall be paid in cash, Shares, other securities or other property,
as determined in the sole discretion of the Committee, upon the lapse of the
restrictions applicable thereto, or otherwise in accordance with the applicable
Award Notice. Unless otherwise provided in the applicable Award Notice, a
Participant shall receive dividend rights in respect of any vested Restricted
Share Units at the time of any payment of dividends to stockholders on the
Common Stock. The amount of any such dividend right shall equal the amount that
would be payable to the Participant as a stockholder in respect of a number of
shares of Common Stock equal to the number of vested Restricted Share Units then
credited to the Participant. Other than pursuant to Section 15 (but no transfers
for consideration shall be permitted), Restricted Share Units may not be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered or disposed
of, and all Restricted Share Units and all rights of the grantee to such
Restricted Share Units shall terminate, without further obligation on the part
of the Company, unless the Participant remains in continuous Employment of the
Company for the entire restricted period in relation to which such Restricted
Share Units were granted and unless any other restrictive conditions relating to
the Restricted Share Unit Award are met.
11.    PLAN CASH BONUSES. While cash bonuses may be granted at any time outside
this Plan, cash awards may also be granted in addition to other Awards granted
under the Plan and in addition to cash awards made outside of the Plan. Subject
to the provisions of the Plan, the Committee shall have authority to determine
the persons to whom cash bonuses under the Plan shall be granted and the amount,
terms and conditions of those cash bonuses. Notwithstanding anything to the
contrary in this Plan, no Covered Employee shall be eligible to receive a cash
bonus granted under the Plan in excess of the Section 162(m) Cash Maximum in any
fiscal year; no cash bonus shall be granted pursuant to this Plan to any Covered
Employee unless the cash bonus constitutes a Qualified Performance-Based Award,
and no cash bonus awarded pursuant to the Plan shall be paid later than
2 1/2 months after the end of the calendar year in which such bonus was earned.
12.    PERFORMANCE GOALS FOR CERTAIN SECTION 162(m) AWARDS.
12.1    12.1 162(m) Exemption. This Plan shall be operated to ensure that all
stock options and SARs granted hereunder to any Covered Employee qualify for the
Section 162(m) Exemption.
12.2    Qualified Performance-Based Awards. When granting any Award other than
stock options or SARs, the Committee may designate the Award as a Qualified
Performance-Based Award, based upon a determination that the recipient is or may
be a Covered Employee with respect to that Award, and the Committee wishes the
Award to qualify for the Section 162(m) Exemption. If an Award is so designated,
the Committee shall establish performance goals for the Award within the time
period prescribed by Section 162(m) of the Code based on one or more of the
following Qualified Performance Measures, which may be expressed in terms of
Company-wide objectives or in terms of objectives that relate to the performance
of a Subsidiary or a division, region, department or function within the Company
or a Subsidiary:
(1)    return on capital, equity, or assets (including economic value created),
(2)    productivity or operating efficiencies,
(3)    cost improvements,
(4)    cash flow,
(5)    sales revenue growth,
(6)    net income, earnings per share, or earnings from operations,
(7)    quality,
(8)    customer satisfaction,
(9)    comparable store sales,
(10)    stock price or total stockholder return,
(11)    EBITDA or EBITDAR,
(12)    after tax operating income,
(13)    book value per Share,
(14)    debt reduction,
(15)    strategic business objectives, consisting of one or more objectives
based on meeting specified cost targets, business expansion goals and goals
relating to acquisitions or divestitures, or
(16)    any combination of the foregoing.
Each goal may be expressed on an absolute and/or relative basis, may be based on
or otherwise employ comparisons based on internal targets, the past performance
of the Company or any Subsidiary, operating unit, business segment or division
of the Company and/or the past or current performance of other companies, and in
the case of earnings-based measures, may use or employ comparisons relating to
capital, stockholders’ equity and/or Common Stock outstanding, or to assets or
net assets. The Committee may appropriately adjust any evaluation of performance
under criteria set forth in this Section 12.2 to exclude any of the following
events that occurs during a performance period: (i) asset write-downs,
(ii) litigation or claim judgments or settlements, (iii) the effect of changes
in tax law, accounting principles or other such laws or provisions affecting
reported results, (iv) accruals for reorganization and restructuring programs
and (v) with respect to fiscal years beginning prior to December 16, 2015,
“extraordinary items” described in Accounting Principles Board Opinion No. 30,
and/or with respect to fiscal years beginning after December 15, 2015, events of
an “unusual nature” and/or of a type that indicate “infrequency of occurrence,”
as defined in FASB Accounting Standards Update 2015 - 01, and appearing in the
Company’s financial statements or notes thereto appearing in the Company’s
Annual Report on Form 10-K, and/or in management’s discussion and analysis of
financial performance appearing in such Annual Report. Measurement of the
Company’s performance against the goals established by the Committee shall be
objectively determinable, and to the extent goals are expressed in standard
accounting terms, performance shall be measured according to generally accepted
accounting principles as in existence on the date on which the performance goals
are established and without regard to any changes in those principles after that
date.
12.3    Performance Goal Conditions. Each Qualified Performance-Based Award
(other than an Option or SAR) shall be earned, vested and payable (as
applicable) only upon the achievement of performance goals established by the
Committee based upon one or more of the Qualified Performance Measures, together
with the satisfaction of any other conditions, such as continued Employment, the
Committee may determine to be appropriate; however, (i) the Committee may
provide, either in connection with the grant of an Award or by later amendment,
that achievement of the performance goals will be waived upon the death or
Disability of the Participant, and (ii) the provisions of Section 22 shall apply
notwithstanding this sentence.
12.4    Certification of Goal Achievement. Any payment of a Qualified
Performance-Based Award granted with performance goals shall be conditioned on
the written certification of the Committee in each case that the performance
goals and any other material conditions were satisfied. Except as specifically
provided in Section 12.3, no Qualified Performance-Based Award may be amended,
nor may the Committee exercise any discretionary authority it may otherwise have
under the Plan with respect to a Qualified Performance-Based Award, in any
manner to waive the achievement of the applicable performance goal based on
Qualified Performance Measures or to increase the amount payable under, or the
value of, the Award, or otherwise in a manner that would cause the Qualified
Performance-Based Award to cease to qualify for the Section 162(m) Exemption.
13.    PAYMENT OF AWARDS. At the discretion of the Committee, payment of Awards
may be made in cash, Common Stock, a combination of cash and Common Stock, or
any other form of property the Committee shall determine. In addition, payment
of Awards may include terms, conditions, restrictions and limitations, if any,
the Committee deems appropriate, including, in the case of Awards paid in the
form of Common Stock, restrictions on transfer and forfeiture provisions.
14.    TERMINATION OF EMPLOYMENT. The terms in this Section 14 describe a
Participant’s rights upon termination of Employment with respect to Awards
granted under the Plan, provided, however, that the terms provided in a
Participant’s Award Notice may supplement or modify the results of termination
of Employment under this Section 14 and, provided further, in the event of a
Change in Control, the Participant’s rights under an Award will be determined in
accordance with Section 22.
14.1    Options. The portion of an Option that has become vested under the terms
of an Award Notice or this Plan following termination of Employment, based on
the conditions for such termination, shall be exercisable for the period
described in this Section 14.1. Upon the expiration of such right to exercise
the Option, the unexercised portion of the Option will be forfeited.
(a)    Death and Disability. If the Participant’s Employment is terminated due
to death or Disability, the Option shall become fully vested. The right to
exercise the Option will expire one year after death or Disability or, if sooner
ten years after the Option was granted.
(b)    Termination for Cause. If the Participant’s employment is terminated for
Cause, the Participant shall immediately forfeit the unexercised portion of the
Option, whether vested or unvested.
(c)    Other Termination of Employment. If the Participant’s Employment is
terminated for any reason not described above in this Section 14.1, the
Participant shall immediately forfeit any portion of the Option that is unvested
as of the date of termination of Employment. The right to exercise the vested
portion of the Option will expire three months following such termination of
Employment or, if sooner ten years after the Grant Date.
14.2    Other Awards. Awards of Qualified Performance-Based Awards, Restricted
Share Units, SARs, and Stock Awards that have not become vested under the terms
of an Award Notice or this Plan will be forfeited upon the termination of the
Participant’s Employment, except as described in this Section 14.2.
(a)    Time Vested Awards. With respect to Awards that condition vesting solely
with respect to continued employment, upon termination of Employment that is due
to death or Disability, the Participant’s rights under an Award that shall
become fully vested.
(b)    Performance Vested Awards. With respect to Awards that condition vesting
upon achievement of performance measures, which may be stated in the Award
Notice, upon termination of Employment that is due to death or Disability, the
Participant’s rights under an Award that shall become fully vested with respect
to the portion of the Award that is earned by achievement of such performance
measures on or prior to the date of death or Disability.
15.    NO ASSIGNMENT. No Awards (other than unrestricted Stock Awards) or any
other payment under the Plan shall be subject in any manner to alienation,
anticipation, sale, transfer (except by will or the laws of descent and
distribution), assignment, pledge, or encumbrance; however, the Committee may
(but need not) permit other transfers where the Committee concludes that
transferability (i) does not result in accelerated taxation, (ii) does not cause
any option intended to be an incentive stock option to fail to be described in
Code Section 422(b), and (iii) is otherwise appropriate and desirable, taking
into account any state or federal securities laws applicable to transferable
Awards. During the lifetime of the Participant no Award shall be payable to or
exercisable by anyone other than the Participant to whom it was granted, other
than (a) the duly appointed conservator or other lawfully designated
representative of the Participant in the case of a permanent Disability
involving a mental incapacity or (b) the transferee in the case of an Award
transferred in accordance with the preceding sentence.
16.    CAPITAL ADJUSTMENTS. The number and price of shares of Common Stock
covered by each Award and Outside Director Award and the total number of shares
of Common Stock that may be awarded under the Plan shall be proportionately
adjusted to reflect any stock dividend, stock split or share combination of the
Common Stock or any recapitalization of the Company. In the event of any merger,
consolidation, reorganization, liquidation or dissolution of the Company, or any
exchange of shares involving the Common Stock, any Award or Outside Director
Award granted under the Plan shall automatically be deemed to pertain to the
securities and other property to which a holder of the number of shares of
Common Stock covered by the Award or Outside Director Award would have been
entitled to receive in connection with any such event. The Committee shall have
the sole discretion to make all interpretations and determinations required
under this section to the extent it deems equitable and appropriate. It is the
intent of any such adjustment that the value of the Awards or Outside Director
Awards held by the Participants or Outside Directors, as the case may be,
immediately following the change is the same as that value immediately prior to
the change.
17.    WITHHOLDING TAXES. The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, state, and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any taxable event arising as a result of this Plan. With respect to withholding
required upon any taxable event, the Company may elect in its discretion, and
Participants may elect, subject to the approval of the Committee, to satisfy the
withholding requirement, in whole or in part, by withholding or having the
Company withhold shares of Common Stock having a Fair Market Value on the date
the tax is to be determined equal to (and shall not exceed) the maximum
statutory total tax which could be imposed on the transaction. All elections by
Participants shall be irrevocable, made in writing, and signed by the
Participant.
18.    REGULATORY APPROVALS AND LISTINGS. Notwithstanding anything contained in
the Plan to the contrary, the Company shall have no obligation to issue or
deliver certificates of Common Stock evidencing Stock Awards or any other Award
resulting in the payment of shares of Common Stock prior to (a) the obtaining of
any approval from any governmental agency which the Company shall, in its sole
discretion, determine to be necessary or advisable, (b) the admission of the
shares to quotation or listing on the automated quotation system or stock
exchange on which the Common Stock may be listed, and (c) the completion of any
registration or other qualification of the shares under any State or Federal law
or ruling of any governmental body that the Company shall, in its sole
discretion, determine to be necessary or advisable.
19.    PLAN AMENDMENT. Except as provided in Section 22, the Board or the
Committee may, at any time and from time to time, suspend, amend, modify, or
terminate the Plan without stockholder approval; however, if an amendment to the
Plan would, in the reasonable opinion of the Board or the Committee, either
(i) result in repricing stock options or otherwise increase the benefits
accruing to Participants or Outside Directors, (ii) increase the number of
shares of Common Stock issuable under the Plan, or (iii) modify the requirements
for eligibility, then that amendment shall be subject to stockholder approval;
and, the Board or Committee may condition any amendment or modification on the
approval of stockholders of the Company if that approval is necessary or deemed
advisable to (i) permit Awards to be exempt from liability under Section 16(b),
(ii) to comply with the listing or other requirements of an automated quotation
system or stock exchange, or (iii) to satisfy any other tax, securities or other
applicable laws, policies or regulations.
20.    AWARD AMENDMENTS. Except as provided in Section 22, the Committee may
amend, modify or terminate any outstanding Award or Outside Director Award
without approval of the Participant or Outside Director, as applicable; however:
(a)    subject to the terms of the applicable Award Notice, an amendment,
modification or termination shall not, without the Participant’s or Outside
Director’s consent, as applicable, reduce or diminish the value of the Award or
Outside Director Award determined as if the Award or Outside Director Award had
been exercised, vested, cashed in (at the spread value in the case of stock
options or SARs) or otherwise settled on the date of that amendment or
termination;
(b)    the original term of any stock option or SAR may not be extended without
the prior approval of the stockholders of the Company;
(c)    except as otherwise provided in Section 16 of the Plan, the exercise
price of any outstanding stock option or SAR may not be reduced, directly or
indirectly, and outstanding stock options or SARs may not be cancelled in
exchange for cash or replaced by other awards or stock options or SARs with an
exercise price that is less than the exercise price of the cancelled stock
options or SARs, without the prior approval of the stockholders of the Company;
and
(d)    no termination, amendment, or modification of the Plan shall adversely
affect any Award or Outside Director Awards previously granted under the Plan,
without the written consent of the affected Participant or Outside Director.
21.    GOVERNING LAW. This Plan shall be governed by and construed in accordance
with the laws of the State of Delaware, except as superseded by applicable
Federal law.
22.    CHANGE IN CONTROL. Subject to the limitations set forth in this
Section 22, (i) with respect to Awards granted on or after the Effective Date,
in the event (A) a Participant has a Qualifying Event within two years following
a Change in Control of the Company, or (B) a Change in Control occurs in which
outstanding Awards are not assumed or honored by the successor entity or
corporation or replaced with an Alternative Award (as defined below), and
(ii) with respect to Awards granted prior to the Effective Date, in connection
with a Change in Control, if and to the extent determined by the Committee or
the Board at or after the affected award or grant and subject to any right of
approval expressly reserved by the Committee or the Board at the time of the
determination, the following provisions shall apply to any Award which has not
previously terminated or expired:
(a)    any SAR and any stock option or Outside Director Award awarded under this
Plan that is not previously vested and exercisable shall become fully vested and
exercisable;
(b)    the restrictions applicable to any Award which are not already vested
under the Plan shall lapse, and those existing shares and awards shall be deemed
fully vested;
(c)    unless otherwise determined by the Board or by the Committee in its sole
discretion prior to any Change in Control, the value of all vested outstanding
stock options, SARs, Outside Director Awards and other Awards, shall be cashed
out on the basis of the Change in Control Price as of the date the Change in
Control is determined to have occurred (or other date determined by the Board or
Committee prior to the Change in Control); and
(d)    the Board or the Committee may impose additional conditions on the
acceleration or valuation of any Award in any applicable Award Notice.
To qualify as an “Alternative Award,” the Committee must determine that the
existing Awards are to be assumed, honored or new rights substituted by the
successor corporation or entity and further must:
(a)    be based on shares of common stock that are traded on an established U.S.
securities market or another public market;
(b)    provide the Participant (or each Participant in a class of Participants)
with rights and entitlements substantially equivalent to or better than the
rights, terms and conditions applicable under such Award, including, but not
limited to, an identical or better exercise or vesting schedule and identical or
better timing and methods of payment;
(c)    have substantially equivalent economic value to such Award;
(d)    contain terms and conditions which provide that in the event that the
Participant’s employment is terminated for death or Disability or is terminated
without Cause within two years following a Change of Control, any conditions on
the Participant’s rights under, or any restrictions on transfer, vesting or
exercisability applicable to, each such Award shall lapse; and
(e)    be on terms and conditions that do not result in adverse tax consequences
to the Participant under Section 409A of the Code.
23.    AWARDS TO OUTSIDE DIRECTORS.
23.1    The independent members of the Board may provide that all or a portion
of an Outside Director’s annual retainer, meeting fees and/or other awards or
compensation as determined by such independent members of the Board, be payable
(either automatically or at the election of an Outside Director) in the form of
Non-Qualified Stock Options, Restricted Shares, Restricted Share Units and/or
Other Stock-Based Awards, including unrestricted Shares. The Board shall
determine the terms and conditions of any such Awards, including the terms and
conditions which shall apply upon a termination of the Non-Employee Director’s
service as a member of the Board, and shall have full power and authority in its
discretion to administer such Awards, subject to the terms of the Plan and
applicable law.
23.2    The Board may also grant Awards to Outside Directors pursuant to the
terms of the Plan, including any Award described in Sections 8, 9 and 10 above.
With respect to such Awards, all references in the Plan to the Committee shall
be deemed to be references to the independent members of the Board.
24.    NO RIGHT TO EMPLOYMENT OR PARTICIPATION. The grant of an Award under this
Plan shall not confer any rights upon the Participant holding such Award other
than such terms, and subject to such conditions, as are specified in this Plan
as being applicable to such type of Award (or to all Awards) or as are expressly
set forth in the Award Notice or other document evidencing such Award.
Participation in the Plan shall not give any Participant any right to remain in
the employ, or to serve as a director, of the Company or any Subsidiary or
Affiliate of the Company or, in the case of employment with a Subsidiary or
Affiliate, the Subsidiary or Affiliate reserves the right to terminate the
employment of any Participant at any time. Further, the adoption of this Plan
shall not be deemed to give any Employee or any other individual any right to be
selected as a Participant or to be granted an Award.
25.    NO RIGHT, TITLE OR INTEREST IN COMPANY ASSETS. The Plan is intended to
constitute an “unfunded” plan for incentive compensation. No Participant shall
have any rights as a stockholder as a result of participation in the Plan until
the date of issuance of a stock certificate in the Participant’s name, and, in
the case of restricted shares of Common Stock, such rights are granted to the
Participant under Section 10.3 hereof. To the extent any person acquires a right
to receive payments from the Company under the Plan, those rights shall be no
greater than the rights of an unsecured creditor of the Company. In its sole
discretion, the Committee may authorize the creation of trusts or other
arrangements to meet the obligations created under the Plan to deliver Common
Stock or to make payments in lieu of, or with respect to, Plan awards. However,
unless the Committee determines otherwise with the express consent of the
affected Participant, the existence of any such trusts or other arrangements is
consistent with this “unfunded” status of the Plan.
26.    SECURITIES LAWS. With respect to Section 16 Insiders, transactions under
this Plan are intended to comply with all applicable conditions of Rule 16b-3 or
its successors under the Exchange Act. To the extent any provision of the Plan
or action by the Committee fails so to comply, it shall be deemed null and void,
to the extent permitted by law and deemed advisable by the Committee.
27.    REQUIRED WRITTEN REPRESENTATIONS. The Committee may require each person
purchasing shares pursuant to a stock option or other award under the Plan to
represent to and agree with the Company in writing that the optionee or
Participant is acquiring any shares of Common Stock without a view to their
distribution. The certificates for shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer. All
certificates for shares of Common Stock or other securities delivered under the
Plan shall be subject to stop transfer orders and other restrictions the
Committee deems advisable under the rules, regulations and other requirements of
the Securities and Exchange Commission, any stock exchange upon which the Common
Stock is then listed, and any applicable Federal or state securities laws, and
the Committee may cause a legend or legends to be put on any certificates to
make appropriate reference to the applicable restrictions. Each Participant is
responsible for fully complying with all applicable state and federal securities
laws and rules and the Company assumes no responsibility for compliance with any
such laws or rules pertaining to a Participant’s resale of any shares of Common
Stock acquired pursuant to this Plan.
28.    NON-EXCLUSIVE ARRANGEMENT. Nothing contained in this Plan shall prevent
the Board from adopting other or additional compensation arrangements, subject
to stockholder approval if required; and those arrangements may be either
generally applicable or applicable only in specific cases.
29.    LIMITS ON LIABILITY AND INDEMNIFICATION. The members of the Committee and
the Board shall not be liable to any employee or other person with respect to
any determination made under the Plan in a manner that is not inconsistent with
their legal obligations as members of the Board. In addition to all other rights
of indemnification they may have as directors or as members of the Committee,
the members of the Committee shall be indemnified by the Company against
reasonable expenses, including attorneys’ fees actually and necessarily incurred
in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
because of any action taken or failure to act under or in connection with the
Plan or any Award granted under it, and against all amounts paid by them in
settlement (provided the settlement is approved by independent legal counsel
selected by the Company) or paid to them in satisfaction of a judgment in that
action, suit or proceeding, except in relation to matters as to which it shall
be adjudged in the action, suit or proceeding that the Committee member is
liable for negligence or misconduct in the performance of his or her duties.
Within 60 days after institution of any action, suit or proceeding covered by
this Section 29, the Committee member must inform the Company in writing of the
claim and offer the Company the opportunity, at its own expense, to handle and
defend the matter.


1

